Citation Nr: 1549459	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for an eye disability, to include optic neuritis, and to include as secondary to service-connected migraines.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in February 2015.


FINDINGS OF FACT

1.  The evidence as to whether the Veteran's multiple sclerosis was manifest during active service is in equipoise.

2.  The evidence as to whether the Veteran's optic neuritis was manifest during active service is in equipoise.


CONCLUSIONS OF LAW

1.  The Veteran's multiple sclerosis was incurred during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's optic neuritis was incurred during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in December 2011 and September 2012.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and medical opinions, and statements in support of the claims.  The development requested on remand in February 2015 has been substantially completed.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Multiple sclerosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service treatment records dated in August 1977 show the Veteran complained of severe, incapacitating headaches and visual problems.  A September 1977 brain scan was normal with no evidence of any early vascular changes or delayed static abnormalities.  A May 1978 report noted he had problems with depth perception in connection with persistent headaches and pain over the left eye.  The Veteran waived his right to a physical examination upon separation in June 1978.  

On VA examination in July 1979 the Veteran complained of left-sided headaches that were onset and worsened during active service.  It was noted he described headaches as left-sided that began with some change in vision and usually a reduction in the brightness of objects around him and then a pressure sensation behind his left eye.

A July 1992 VA consultation by a private neurologist noted the Veteran reported the onset of left-sided headaches in about 1977 which continued after service, but gradually decreased and had "pretty much disappeared except for one every number of months" by 1986 or 1987.  It was noted that in approximately 1986 or 1987 he developed an optic neuritis in the left eye and was tested for multiple sclerosis, which was not found.  He had no other signs or symptoms since that could be attributed to multiple sclerosis.  The examiner included an impression of history of cluster headaches, although not the typical cluster headaches.  It was noted that the Veteran had an optic neuritis in the past, but that there were no signs of multiple sclerosis at that point on examination.

An October 1995 VA mental disorders examination noted the Veteran complained of cluster headaches onset during service and a somewhat spontaneous remission during the past approximately three years following an episode of optic neuritis in the left optic nerve.  It was noted the diagnosis was suggested by an ophthalmologist, but that no treatment was engaged.

A November 2011 private medical opinion noted that the Veteran had an acute onset of optic neuritis in May 1977 during active duty.  A May 2012 VA treatment report also noted a history of optic neuritis in the left eye.  

A June 2012 VA medical opinion found the Veteran's multiple sclerosis was less likely than not incurred in or caused by service.  The examiner noted the record was reviewed, including service treatment records with numerous entries about headaches (with some mentioned above the left eye), a brain scan, and an eye examination (performed for the headaches) that were normal.  It was noted that comments from physicians right after discharge about the headaches had been reviewed, but that there was no specific mention about an optic neuritis from 1977.  The examiner found that the opinion of the private neurologist as to an optic neuritis in 1977 could not be substantiated clinically, and was likely based on a remote history from the Veteran.  It was further noted that no optic neuritis diagnosis was ever entertained in service, that additional neurology examinations right after service (by specialists) did not mention (nor indicate suspicion) of any multiple sclerosis symptomatology, and that his multiple sclerosis appeared to have presented in 2006. 

A May 2014 private medical opinion noted that the Veteran had been diagnosed with headaches in 1978 and that a chart review revealed that he had facial pain that could be considered trigeminal neuropathy or trigeminal neuralgia.  It was also noted that he had been diagnosed in 1990 with optic neuritis by an ophthalmologist.  It was the opinion of the May 2014 physician that these conditions, in conjunction with a magnetic resonance imaging (MRI) scan brain abnormalities, suggested that multiple sclerosis had been present since 1978.  

VA examination in July 2015 found that the Veteran had optic neuritis with no present disabilities from the disorder.  His vision was 20/20 without significant visual field constriction.  The condition was noted to have been caused by multiple sclerosis in this case and that it was very well known to cause optic neuritis.  It was noted that there was nothing in the records to indicate this condition was related to service.  The examiner stated it had been opined in the records that the multiple sclerosis was less likely than not incurred in service or aggravated by service, so the same applied to the optic neuritis.  Migraine headaches were not known to cause or aggravate optic neuritis, so it was less likely than not that migraine headaches caused or aggravated the optic neuritis.  The other eye conditions present include pigment dispersion and nuclear sclerotic cataracts were not caused by or aggravated by migraine headaches.

Based upon a comprehensive review of the record, the Board finds that the evidence as to whether the Veteran's multiple sclerosis and optic neuritis were manifest during active service is in equipoise.  The November 2011 and May 2014 private medical opinions are found to be supported by the examination findings during and continuing after service.  The May 2014 private medical opinion noted a chart review revealed that the Veteran had facial pain that could be considered trigeminal neuropathy or trigeminal neuralgia, that he had been diagnosed in 1990 with optic neuritis, and that these conditions, in conjunction with MRI scan brain abnormalities, suggested that multiple sclerosis had been present since 1978.  While it is true that earlier records from that physician trace the onset of the Veteran's multiple sclerosis to 2006, the May 2014 report intimates that he had not previously reviewed the earlier medical evidence, and that that review, along with a more in depth discussion with the Veteran on his medical history, led him to believe that the onset of multiple sclerosis was in service.  

The June 2012 and July 2015 VA examiners found optic neuritis and multiple sclerosis were not manifest in service.  Both are persuasive opinions.  However, neither examiner is shown to have considered the reported symptoms manifest during and continuing after service in light of the subsequent diagnoses and more definitive medical testing.  Such weakens the overall probative value of the opinions since the symptoms of multiple sclerosis are known to wax and wane, which often leads to uncertainty in rendering a diagnosis.  See http://www.ninds.nih.gov/disorders/multiple_sclerosis/multiple_sclerosis.htm.  In sum, the evidence is in equipoise and entitlement to service connection must be granted.


ORDER

Entitlement to service connection for multiple sclerosis is granted.

Entitlement to service connection for optic neuritis is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


